Case 6:20-cv-00494-JCB-KNM Document 17 Filed 03/02/21 Page 1 of 2 PageID #: 124




                                    No. 6:20-cv-00494

                            Christopher William Lyons,
                                      Plaintiff,
                                         v.
                         United Healthcare Community Plan
                         Appeals and Grievance Department,
                                     Defendant.


                                         ORDER

                 Plaintiff Christopher William Lyons filed this action pro se
             alleging that defendant wrongfully denied coverage of his
             pain medication. Doc. 1. The case was referred to United
             States Magistrate Judge K. Nicole Mitchell pursuant to 28
             U.S.C. § 636(b). Doc. 3.
                 Defendant filed a motion to dismiss. Doc. 11. On January
             26, 2021, the magistrate judge issued a report recommending
             that the motion be granted and that the complaint be dis-
             missed with prejudice for failure to state a claim. Doc. 14.
             Plaintiff filed written objections stating that he presented all
             documents and he would like the case to remain open. Doc.
             16.
                 The court reviews the objected-to portions of a magistrate
             judge’s report and recommendation de novo. See Fed. R. Civ.
             P. 72(b)(3); 28 U.S.C. § 636(b)(1). The magistrate judge recom-
             mended granting dismissal because plaintiff’s pleadings
             failed to identify a cause of action or allege facts showing a
             legal basis for relief. Doc. 14 at 4-6. His objection to the report
             similarly does not identify a cause of action or show that his
             pleadings allege facts showing a legal basis for relief. Doc. 16.
                Having reviewed the magistrate judge’s report de novo,
             and being satisfied that it contains no error, the court
Case 6:20-cv-00494-JCB-KNM Document 17 Filed 03/02/21 Page 2 of 2 PageID #: 125




             overrules plaintiff’s objection and accepts its findings and
             recommendation. The court grants the motion to dismiss
             (Doc. 11) and dismisses this action with prejudice.
                                   So ordered by the court on March 2, 2021.



                                              J. C AMPBELL B ARKER
                                            United States District Judge




                                         -2-
